           Case 2:19-cv-01144-JAM-KJN Document 27 Filed 08/21/20 Page 1 of 3



 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     JOHN P. BRISCOE (SBN: 273690)
 3
     jbriscoe@mayallaw.com
 4   RACHAEL ALLGAIER (SBN: 318664)
     rallgaier@mayallaw.com
 5   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 6   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 7

 8   Attorneys for Plaintiff Ronald Coleman and the Putative Class

 9                                   UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11
     RONALD COLEMAN, an individual,                          Case No.: 2:19-CV-01144-JAM-KJN
12
             Plaintiff,                                      STIPULATION RE CONTINUANCE OF FINAL
13                                                           APPROVAL HEARING; ORDER
     vs.
14
     APL LOGISTICS WAREHOUSE
15   MANAGEMENT SERVICES, INC., a
     corporation;
16
             Defendant.
17

18

19           WHEREAS, the above-captioned Court preliminarily approved a class action settlement on
20   June 16, 2020 (Document 25);
21           WHEREAS, in that Order Granting Preliminary Approval, the Court set a final approval
22   hearing for September 15, 2020, and ordered that Plaintiff’s motions for final approval and fees,
23   costs, et al. be filed on or before August 25, 2020;
24           WHEREAS, in accordance with the Order Granting Preliminary Approval, Class Notices
25   were sent to Class Members on July 21, 2020;
26

27

28   Stipulation Re Continuance of Final Approval Hearing; [Proposed] Order
     Page 1 of 3
           Case 2:19-cv-01144-JAM-KJN Document 27 Filed 08/21/20 Page 2 of 3



 1           WHEREAS, the aforementioned Class Notice informed Class Members that the Final

 2   Approval Hearing was scheduled for September 15, 2020, but that it could be continued without

 3   notice (see Document 21, p. 61);

 4           WHEREAS, any responses from Class Members (e.g., objections or opts-out) must, per the

 5   Class Notice, be postmarked by September 4, 2020;

 6           WHEREAS, due to an unfortunate calendaring error for which Class Counsel takes full

 7   responsibility, Class Counsel will not be able to receive a full report and declaration from the

 8   Claims Administrator by August 25, 2020, inasmuch as objections and opt outs may be postmarked

 9   through September 4, 2020, and Class Counsel will therefore be unable to accurately brief the

10   Court as to the response (i.e., the number of objections and opts-out) from Class Members by the

11   previously established filing date of August 25, 2020;

12           IT IS HEREBY STIPULATED that the Final Approval Hearing, presently set for

13   September 15, 2020, be continued for a period of three weeks or more, as fits the Court’s calendar,

14   and that the deadline for Plaintiff and Class Counsel for file their motions for final approval and

15   fees, costs, et al. be similarly continued for an equal period of time.

16   ///

17   DATED: August 20, 2020                                     MAYALL HURLEY P.C.

18
                                               By               /s/ John P. Briscoe
19
                                                                ROBERT J. WASSERMAN
20                                                              WILLIAM J. GORHAM
                                                                NICHOLAS J. SCARDIGLI
21                                                              JOHN P. BRISCOE
                                                                RACHAEL ALLGAIER
22                                                              Attorneys for Plaintiff
                                                                RONALD COLEMAN
23

24

25

26

27

28   Stipulation Re Continuance of Final Approval Hearing; [Proposed] Order
     Page 2 of 3
            Case 2:19-cv-01144-JAM-KJN Document 27 Filed 08/21/20 Page 3 of 3



 1
     DATED: August 20, 2020                                     LITTLER MENDELSON, P.C.
 2

 3
                                               By               /s/ R. Brian Dixon
 4                                                              R. BRIAN DIXON
                                                                KURT R. BOCKES
 5                                                              Attorneys for Defendant
                                                                APL LOGISTICS WAREHOUSE
 6                                                              MANAGEMENT SERVICES, INC.
 7
                                                        ORDER
 8
              Having reviewed the terms of the parties’ above stipulation, and for good cause showing, IT
 9
     IS HEREBY ORDERED that the Final Approval Hearing is hereby continued to October 13, 2020,
10
     at 1:30 p.m. in Department 6, 14th Floor of the United States District Court, Eastern District of
11
     California, 501 I Street, Sacramento, CA 95814, and that all briefs and materials in support of the
12
     Motion for an Order Granting Final Approval of Class Action Settlement and Entering of Judgment
13
     and Application or Motion for Attorneys’ Fees and Costs shall be filed with this Court on or before
14
     September 22, 2020.
15
              IT IS SO ORDERED.
16

17
     DATED: August 20, 2020                             /s/ John A. Mendez________________________
18                                                      UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27   4833-5694-3304.1 084833.1015


28   Stipulation Re Continuance of Final Approval Hearing; [Proposed] Order
     Page 3 of 3
